Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered October 2, 2003, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree and *277unlawful possession of marijuana, and sentencing him to a term of 1 to 3 years and a conditional discharge, respectively, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the court, and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). We do not find the police account of the transaction to be unbelievable. Concur — Buckley, P.J., Saxe, Friedman, Williams and Sweeny, JJ.